Citation Nr: 0605517	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for left eye retinal 
detachment, status post surgery recurrent pterygium, 
currently evaluated as 20 percent disabling, to include the 
question of whether the RO's action reducing a 30 percent 
rating to a 20 percent rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1983 and from June 1997 to July 1997.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2002 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in San Juan, 
the Commonwealth of Puerto Rico, which implemented a proposal 
to reduce the disability rating assigned for the veteran's 
service-connected left eye retinal detachment, status post 
surgery recurrent pterygium, from 30 percent to 20 percent 
disabling.  


REMAND

The Board notes that a VA Eye examination report dated in May 
2003 showed that the veteran's corrected visual acuity in the 
left eye was 20/200.  A VA Eye examination report dated 4 
months later, in September 2003, noted that the veteran's 
left eye visual acuity was 20/400.  VA's fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Because the issue at 
hand concerns the severity of the veteran's left eye 
impairment, and the time frame during which that impairment 
may have changed, the RO must schedule the veteran for a VA 
eye examination to clarify the findings in the May and 
September 2003 VA examination reports.  The examiner must 
report on the current severity of the veteran's left eye 
impairment and must also correlate current findings with 
those reported on prior examinations and report on the 
reasons for any possible fluctuations in the veteran's left 
eye visual acuity over such a short period of time.  
Moreover, it is noted that on examination it was reported 
that the veteran had severe constriction of visual fields; 
however, findings were not reported in a manner which would 
permit disability evaluation under the schedular criteria 
pertaining to contraction of visual fields.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  Schedule the veteran for a VA eye 
examination in order to ascertain the 
severity of the veteran's left eye 
disorder.  The eye examiner is requested 
to perform any and all tests necessary 
and the results should be included in 
the examination report.  The examiner 
must report the current status of the 
veteran's left eye visual impairment.  
The examiner must also correlate current 
findings with those reported on left eye 
visual acuity in May 2003 and September 
2003.  Also, findings must be reported 
concerning the veteran's fields of 
vision and the finding thereon must be 
reported in a manner consistent with 
that provided in 38 C.F.R. § 4.76a.  The 
veteran's claims folder must be made 
available to the VA medical examiner, 
and the examiner should provide a 
rationale for all opinions rendered.  

2.  After completion of the directives 
above, and following any further 
appropriate development, the RO must 
readjudicate the veteran's claim.  If 
the decision remains in any manner 
adverse to the veteran on the issue, the 
RO must provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

